Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Applicant's election of Group I, claims 1 – 8, 10 – 11, and 14 – 21 with traverse is acknowledged in the Response to Election/Restriction, filed on 09/14/2020. Non-elected Group II, claims 24 – 25, is withdrawn from consideration. 
With respect to the requirement for restriction, the traversal is on the grounds that Group I and Group II meet the requirements for unity of invention, because a special technical feature of “an additive dispensing device” is not clearly shown as not making a contribution over prior art ROTH US 2012/0237654 in the International Search report for PCT/IB2016/055183, as argued by the Applicant, page 2 line 3 and thereafter: “Applicant asserts that under 37 CFR § 1.475(b) unity of invention exists between the Group I (Claims 1-8, 10-11 and 14-21) and Group II (Claims 24-25). As the Office Action states in the paragraph bridging pages 2-3, under 37 CFR § 1.475(b) a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations: (1)    A product and a process specially adapted for the manufacture of said product; or (2)    A product and a process of use of said product; or (3)    A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4)    A process and an apparatus or means specifically designed for carrying out the said process; or (5)    A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. Group I (Claims 1-8, 10-11 and 14-21) are directed to drawn to an additive dispensing device and a brewing system including additive dispensing device and Group II (Claims 24-25) are directed to a method for dispensing additives into a fermentation vessel using the additive dispensing device of Claim 1 and brewing system of Claim 14. As such, Group I and Group II fall within the definition of one of the aforementioned combinations that define unity of invention under 37 CFR § 1.475(b), specifically; (4) a process and an apparatus or means specifically designed for carrying out the said process. In the Office Action, the Office argues that the restriction requirement is proper because the Office asserts that the technical feature of using an additive dispensing device “is not a special technical feature as it does not make a contribution over the prior art in view of the references as cited in the International Search report for PCT/IB2016/055183 (Roth (US 2012/0237654)).” Applicants submit that the Office’s analysis under 37 CFR § 1.475(b) is erroneous as it equates unity of invention with patentability and relies upon a determination of patentability that fails to comport with (a) the requirements of applicable Supreme Court and Federal Circuit precedent, (b) the requirements of 37 CFR § 1.104(b) that the Office Action be complete as to all matters, and (c) the requirements of 37 CFR § 1.104(c)(2) that the Office Action designate the particular parts of the cited reference relied on by the Examiner as nearly as practicable and clearly explain the pertinence of the reference and each rejected claim. Therefore, since the claims have herein been shown to meet the unity of invention requirements under 37 CFR § 1.475(b), the basis for the restriction requirement is improper and, as such, Applicant requests that the restriction requirement between Groups I and II be withdrawn. In accordance with MPEP § 818.03(c), Applicant respectfully submits that the supposed errors in the restriction requirement have been distinctly and specifically pointed out. Should the Office refuse to withdraw the restriction requirement, Applicant expressly reserves the right to petition the Director to review the restriction requirement, request rejoinder under MPEP § 821.04, and/or file one or more divisional applications or take such other appropriate measures deemed necessary to protect any non-elected Group.”
Examiner's response: Applicant's arguments regarding the restriction requirement between Group I and Group II have been fully considered but they are not persuasive. Although Group I and Group II share technical features such as “fermentation vessel”, “additive dispensing device”, “vessel body including a chamber”, “pressure release means”, “controllable valve”, and “flow path”, it is respectfully argued that, to elaborate, these technical features do not make a contribution over the prior art because they are disclosed/suggested by previously cited Roth (US 2012/0237654 A1, previously cited). Roth discloses
a fermentation vessel [mixing apparatus 3, fig. 1], an additive dispensing device [hop receiving container 2, fig. 1], a vessel body including a chamber [storage tank 14, fig. 1], a pressure release means [gas outlet 37, fig. 1], a controllable valve [outflow valve 10, fig. 1], and a flow path [outlet pipe 16, fig. 1].
Because the technical features of Group I and Group II are shown to not make a contribution over prior art Roth, Group I and Group II are shown to lack unity of invention; the requirement for restriction is still deemed proper and is therefore made FINAL.
MPEP 1893.03(d)

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55: certified copy of NZ 711711.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/27/2018, and 09/23/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations
Claim 17	“a controller configured to monitor at least one condition”.
Claim 18	“the controller is configured to issue an alert”.
Claim 19	“the controller is configured to activate the controllable valve”.
Claim 20	“a control means for manual operation of the controllable valve”.

has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “controller”, or “control means” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 17 – 20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“The controller 34 has a processor 36, memory 38, and other components … instructions 40 … data 42”, page 10 line 6;
“the controllable valve may be manually activated”, page 7 line 14.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 8, 10 – 11, and 14 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, and 14, the limitation “a controllable valve positioned between the closed end and the open end”, claim 1 line 4, and claim 14 line 7 renders the claims indefinite, in view of the specification, because the specification recites, in describing Fig. 2B, closed end 216, open end 212, and butterfly valve 208; butterfly valve 208 is recited as being between open end 212 and fermenter 12, but not between closed end 216 and open end 212. Fig. 2B shows butterfly valve 208 as not between closed end 216 and open end 212. It is unclear whether the claimed “controllable valve” is butterfly valve 208 which is described in the specification as not positioned between the closed end and the open end. For examination purposes, the limitation is construed to be describing a broad range of 

Regarding claim 2, the limitation “the additive” renders the claim indefinite, because there is insufficient antecedent basis for the limitation in the claim. For examination purposes, the limitation is construed to be reciting “an additive”.

Regarding claim 5, the limitation “the diameter” renders the claim indefinite, because there is insufficient antecedent basis for the limitation in the claim, and in claims 1, and 4, from which the claim depends. For examination purposes, the limitation is construed to be reciting “a diameter”.

Regarding claim 6, the limitation “substantially 2 mm” renders the claim indefinite, because “substantially” is a relative term, and the specification, page 6 line 2 (para. 0030), Summary, does not clarify at what diameter between the range of 1 mm to 5 mm a diameter no longer is substantially 2 mm. For examination purposes, the limitation is construed to be describing a broad range of diameters, approaching 2 mm.

Regarding claim 8, the limitation “the opening into the chamber” renders the claim indefinite, because there is insufficient antecedent basis for the limitation in the claim, and in claims 1, 4, and 7, from which the claim depends. Claim 7 recites “an opening of the pressure release aperture”. For examination purposes, the limitation is construed to be reciting “an opening into the chamber”.

Regarding claim 10, the limitation “the aperture” renders the claim indefinite, because there is insufficient antecedent basis for the limitation in the claim, and in claims 1, 4, and 7, from which the claim depends. Claim 7 recites “the pressure release aperture”. For examination purposes, the limitation is construed to be reciting “the pressure release aperture”.

Regarding claim 16, the limitation “substantially toward the top” renders the claim indefinite, because “substantially” is a relative term, and the specification, page 5 line 10 (para. 0025), Summary, does not clarify what separation distance away from a top of a fermentation vessel no longer is substantially toward the top. For examination purposes, the limitation is construed to be describing a broad range of additive dispensing device positioning approaching a top of a fermentation vessel. Further regarding claim 16, the limitation “the top” renders the claim indefinite, because there is insufficient antecedent basis for the limitation in the claim, and in claim 14 from which the claim depends. For examination purposes, the limitation is construed to be reciting “a top of the fermentation vessel”.

Regarding claim 20, the limitation “a control means for manual operation of the controllable valve” renders the claim indefinite, in view of the specification, because the specification recites, “the controllable valve may be manually activated”, page 7 line 14. The claimed “control means” is not clear as to structures/features/components allowing manual operation. For examination purposes, the limitation is construed to be describing a broad 

Regarding claim 21, the limitations “the additive”, and “the releasable access” render the claim indefinite, because there is insufficient antecedent basis for the limitations in the claim, and in claim 14, from which the claim depends. For examination purposes, the limitations are construed to be reciting “an additive”, and “a releasable access”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 2, 4, 7 – 8, and 14 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by POLLOCK ET AL (US 3,959,120).
	Regarding claim 1, Pollock discloses
	an additive dispensing device [small chamber made of tube 23, figure], including:
	a vessel body including a chamber [tube 23 wall forms a body, wall encloses small chamber holding permeable support 24, figure], the chamber having a closed end and an open end [small chamber made of tube 23 has an upper end above gas valve 26, closed by gas valve 26, and a lower end 25 open to first chamber 1, figure];
[gas valve 26 opens small chamber made of tube 23 to atmosphere external to first chamber 1, figure]; and
	a controllable valve positioned between the closed end and the open end [gas valve 26, figure], configured to selectively open and close a flow path between the closed end and the open end [gas valve 26 opens or closes flow path between upper end of tube 23 and lower end 25 of tube 23, figure].

Regarding claim 2, Pollock discloses substantially all the limitations as set forth above, such as
the additive dispensing device, and the chamber.
Pollock further discloses
a releasable access into the chamber [gas valve 26 is capable of being opened, to create flow path from upper end of tube 23 to lower end 25 of tube 23, into first chamber 1, figure; gas valve 26 considered as releasable] for the introduction of an additive into the chamber ["a permeable support 24, e.g. a porous plug for sugar", col. 2 line 56; fermented liquid in first chamber 1 contacts sugar, col. 2 line 63].

Regarding claim 4, Pollock discloses substantially all the limitations as set forth above, such as
the additive dispensing device, the pressure release means, and the chamber.
Pollock further discloses
	the pressure release means is a pressure release aperture between the chamber and atmosphere [gas valve 26 opens small chamber made of tube 23 to atmosphere external to first chamber 1, figure; gas valve 26 considered as an aperture when open].

Regarding claim 7, Pollock discloses substantially all the limitations as set forth above, such as
the additive dispensing device, the pressure release aperture, and the open end of the chamber.
Pollock further discloses
	an opening of the pressure release aperture into the chamber [gas valve 26 opens small chamber made of tube 23 to atmosphere external to first chamber 1, figure; gas valve 26 considered as open and as an aperture when opened] is occluded from direct exposure to the open end of the chamber [permeable support 24, figure, partially impedes flow path between upper end of tube 23 and lower end 25 of tube 23, figure].

Regarding claim 8, Pollock discloses substantially all the limitations as set forth above, such as
the additive dispensing device, the opening of the pressure release aperture, and the open end of the chamber.
Pollock further discloses
	an opening into the chamber faces away from the open end of the chamber [small chamber made of tube 23 has a lower end 25 open to first chamber 1, facing away from upper end above gas valve 26, figure].

Regarding claim 14, Pollock discloses
	a brewing system [fermentation apparatus, figure], including:
	a fermentation vessel [first chamber 1, figure]; and
	an additive dispensing device [small chamber made of tube 23, figure], including:
	a vessel body including a chamber [tube 23 wall forms a body, wall encloses small chamber holding permeable support 24, figure], the chamber having a closed end and an open end [small chamber made of tube 23 has an upper end above gas valve 26, closed by gas valve 26, and a lower end 25 open to first chamber 1, figure], wherein the open end opens into the fermentation vessel [lower end 25 opens to first chamber 1, figure];
	a pressure release means between the chamber and atmosphere [gas valve 26 opens small chamber made of tube 23 to atmosphere external to first chamber 1, figure]; and
	a controllable valve positioned between the closed end and the open end [gas valve 26, figure], configured to selectively open and close a flow path between the chamber and the fermentation vessel [gas valve 26 opens or closes flow path between upper end of tube 23 and lower end 25 of tube 23, and forms a flow path from small chamber made of tube 23 to first chamber 1, figure].

Regarding claim 15, Pollock discloses substantially all the limitations as set forth above, such as
the brewing system, the additive dispensing device, and the open end.
Pollock further discloses
	the additive dispensing device is oriented such that the open end faces downwardly [lower end 25 opens downward to first chamber 1, figure].

Regarding claim 16, Pollock discloses substantially all the limitations as set forth above, such as
the brewing system, the additive dispensing device, and the open end.
Pollock further discloses
	the additive dispensing device [small chamber made of tube 23, figure] is secured substantially toward a top of the fermentation vessel above a liquid filling level [small chamber holding permeable support 24, figure; permeable support 24 is above liquid level in first chamber 1, figure; "the top of tube 23 may be flush with or protrude from the top of the chamber", col. 2 line 57; considered as substantially toward a top, above a liquid filling level].

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 3, and  5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over POLLOCK ET AL (US 3,959,120), as applied to claims 1 – 2, 4, 7 – 8, and 14 above, in view of MORELLATO ET AL (US 5,573,142).
Regarding claim 3, Pollock discloses substantially all the limitations as set forth above, such as
the additive dispensing device, the releasable access, and the closed end.
However, Pollock does not explicitly disclose
	the releasable access is a removable cap at the closed end.
Morellato discloses a beverage handling apparatus [flow system with cold water tank 60, fig. 3, fig. 15]; Morellato teaches among other limitations
	the releasable access is a removable cap at the closed end [top shell 280 with outlet tube 130, fig. 3, fig. 15; considered as removable in a modification of Pollock small chamber made of tube 23 with an upper end; top shell 280 has outlet pipe 290 connected to outlet tube 130, fig. 15; outlet pipe 290 has vent hole 300, fig. 15].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the upper end of a tube forming a small chamber, of Pollock, with a top shell, outlet pipe, and vent hole, as taught by Morellato, for the purpose of providing a vent hole, for the advantage of creating an air path to move air as required into and out of a chamber depending on the amount of fluid in a chamber [Morellato, col. 8 line 57, Detailed Description: "The top vent hole 300 allows air in the tank to be released as the tank is filled with water, i.e., air locks are prevented in the top of the tank during operation"].

Regarding claim 5, Pollock discloses substantially all the limitations as set forth above, such as

However, Pollock does not explicitly disclose
	a diameter of the pressure release aperture is in the range of 1 to 5 mm.
Morellato teaches among other limitations
	a diameter of the pressure release aperture is in the range of 1 to 5 mm [top shell 280 with outlet tube 130, fig. 3, fig. 15; considered as removable in a modification of Pollock small chamber made of tube 23 with an upper end; top shell 280 has outlet pipe 290 connected to outlet tube 130, fig. 15; outlet pipe 290 has vent hole 300, fig. 15; vent hole 300 is 2mm diameter, col. 8 line 52, Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the upper end of a tube forming a small chamber, of Pollock, with a top shell, outlet pipe, and vent hole of a desirable diameter, as taught by Morellato, for the purpose of providing a vent hole, for the advantage of creating an air path to move air as required into and out of a chamber depending on the amount of fluid in a chamber [Morellato, col. 8 line 57, Detailed Description: "The top vent hole 300 allows air in the tank to be released as the tank is filled with water, i.e., air locks are prevented in the top of the tank during operation"].

Regarding claim 6, Pollock, and Morellato discloses substantially all the limitations as set forth above, such as
the additive dispensing device, and the diameter of the pressure release aperture.
However, Pollock does not explicitly disclose
	the diameter of the pressure release aperture is substantially 2 mm.
Morellato teaches among other limitations
	a diameter of the pressure release aperture is substantially 2 mm [top shell 280 with outlet tube 130, fig. 3, fig. 15; considered as removable in a modification of Pollock small chamber made of tube 23 with an upper end; top shell 280 has outlet pipe 290 connected to outlet tube 130, fig. 15; outlet pipe 290 has vent hole 300, fig. 15; vent hole 300 is 2mm diameter, col. 8 line 52, Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the upper end of a tube forming a small chamber, of Pollock, with a top shell, outlet pipe, and vent hole of a desirable diameter, as taught by Morellato, for the purpose of providing a vent hole, for the advantage of creating an air path to move air as required into and out of a chamber depending on the amount of fluid in a chamber [Morellato, col. 8 line 57, Detailed Description: "The top vent hole 300 allows air in the tank to be released as the tank is filled with water, i.e., air locks are prevented in the top of the tank during operation"].

Claims 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over POLLOCK ET AL (US 3,959,120), as applied to claims 1 – 8, and 14 above, in view of KOSTER ET AL (US 6,631,732 B1).
Regarding claim 10, Pollock discloses substantially all the limitations as set forth above, such as
the additive dispensing device, the opening, and the pressure release aperture.
However, Pollock does not explicitly disclose
	a cover is provided over the opening, having at least one lateral flow path to an aperture.
Koster discloses a fermentation tank [fermentation tank 12 with fermentation chamber 14 and pump-over chamber 16, fig. 1A]; Koster teaches among other limitations
	a cover is provided over the opening [valve cone 102 covers opening in septum 18 which separates fermentation chamber 14 and pump-over chamber 16, fig. 2D; system controller 36 controls flow path from pump-over chamber 16 into fermentation chamber 14, fig. 1A; col. 4 line 37, Detailed Description], having at least one lateral flow path to an aperture [diffuser 106 and diffuser 108 form two horizontal flow paths into fermentation chamber 14, fig. 2D cross-section].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the lower end of a tube forming a small chamber, of Pollock, by addition of a valve cone with horizontal flow paths controlled by a system controller, as taught by Koster, for the purpose of effecting rate control of fluid transfer, for the advantage of controlling mixing of components/ingredients in a fermentation chamber [Koster, col. 4 line 38, Detailed Description: "One control circuit slowly opens the chamber valve at a rate of 4-5 sec. per inch, while the other control circuit rapidly opens the chamber valve at a rate of about 0.1-0.2 sec. per inch ... which allows thorough moistening during the irrigation phase and mixing of the cap with the liquid during the mixing phase"].

Regarding claim 11, Pollock discloses substantially all the limitations as set forth above, such as
the additive dispensing device, the controllable valve, the closed end, and the open end.
However, Pollock does not explicitly disclose
	the controllable valve produces two adjacent apertures between the closed end and the open end when in an open state.
Koster teaches among other limitations
	the controllable valve [valve cone 102 covers opening in septum 18 which separates fermentation chamber 14 and pump-over chamber 16, fig. 2D; system controller 36 controls flow path from pump-over chamber 16 into fermentation chamber 14, fig. 1A; col. 4 line 37, Detailed Description] produces two adjacent apertures between the closed end and the open end when in an open state [diffuser 106 and diffuser 108 form two openings creating two horizontal flow paths into fermentation chamber 14, fig. 2D cross-section; between tube 23 has upper end above gas valve 26, and lower end 25 open to first chamber 1, in a modification of Pollock].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the lower end of a tube forming a small chamber, of Pollock, by addition of a valve cone with horizontal flow paths controlled by a system controller, as [Koster, col. 4 line 38, Detailed Description: "One control circuit slowly opens the chamber valve at a rate of 4-5 sec. per inch, while the other control circuit rapidly opens the chamber valve at a rate of about 0.1-0.2 sec. per inch ... which allows thorough moistening during the irrigation phase and mixing of the cap with the liquid during the mixing phase"].

Claims 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over POLLOCK ET AL (US 3,959,120), as applied to claims 1 – 8, 10 - 11, and 14 - 16 above, in view of ENENKEL (US 4,773,315).
Regarding claim 17, Pollock discloses substantially all the limitations as set forth above, such as
the brewing system, and the fermentation vessel.
However, Pollock does not explicitly disclose
	a controller configured to monitor at least one condition associated with fermentation of a beverage in the fermentation vessel.
Enenkel discloses a fermentation system [fermentation system, figure]; Enenkel teaches among other limitations
	a controller configured [first control device 16, figure; "a controller including an appropriately programmed microprocessor", col. 6, line 9, Description] to monitor at least one [alcohol analyzer 20 of main fermentation tank 1, cooperating with first control device 16, figure].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the first fermentation chamber, of Pollock, by addition of a control device and an alcohol analyzer, as taught by Enenkel, for the purpose of enabling control of a fermentation process, for the advantage of effecting control of addition of additives to the fermentation chamber to maintain desirable fermentation parameters [Enenkel, col. 6 line 41, Description: "when the alcohol concentration in the main fermentation tank 1 sensed by the analyzer 20 drops below a predetermined value, the feed pump 7 is activated by the control device 16. Alcohol is then fed into the main fermentation tank until the predetermined desired value of the alcohol concentration has been re-achieved and a corresponding signal is sent to the control device 16 by the analyzer 20"].

Regarding claim 18, Pollock, and Enenkel discloses substantially all the limitations as set forth above, such as
the brewing system, the controller, the fermentation vessel, and the at least one condition.
However, Pollock does not explicitly disclose
the controller is configured to issue an alert to an operator that additives should be dispensed into the fermentation vessel based on the at least one condition.
Enenkel teaches among other limitations
[first control device 16, figure; "a controller including an appropriately programmed microprocessor", col. 6, line 9, Description] issue an alert to an operator that additives should be dispensed into the fermentation vessel [feed pump 7, activated by first control device 16, figure; considered as an operator of alcohol supply tank 5, figure] based on the at least one condition ["when the alcohol concentration in the main fermentation tank 1 sensed by the analyzer 20 drops below a predetermined value", col. 6 line 41, Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the first fermentation chamber, of Pollock, by addition of a control device cooperating with an alcohol analyzer and a feed pump, as taught by Enenkel, for the purpose of enabling control of a fermentation process, for the advantage of effecting control of addition of additives to the fermentation chamber to maintain desirable fermentation parameters [Enenkel, col. 6 line 41, Description: "when the alcohol concentration in the main fermentation tank 1 sensed by the analyzer 20 drops below a predetermined value, the feed pump 7 is activated by the control device 16. Alcohol is then fed into the main fermentation tank until the predetermined desired value of the alcohol concentration has been re-achieved and a corresponding signal is sent to the control device 16 by the analyzer 20"].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over POLLOCK ET AL (US 3,959,120), as applied to claims 1 – 8, 10 - 11, and 14 - 18 above, in view of ENENKEL (US 4,773,315), and further in view of ANSELMINO ET AL (US 2012/0104025 A1).
Regarding claim 19, Pollock discloses substantially all the limitations as set forth above, such as
the brewing system, the controller, the controllable valve, the chamber, and the additive dispensing device.
However, Pollock does not explicitly disclose
	the controller is configured to activate the controllable valve on receiving confirmation from an operator that additives have been placed in the chamber of the additive dispensing device.
Enenkel teaches among other limitations
the controller is configured to [first control device 16, figure; "a controller including an appropriately programmed microprocessor", col. 6, line 9, Description] activate the controllable valve [feed pump 7, activated by first control device 16, figure; considered as an operator of alcohol supply tank 5, figure].
Anselmino discloses a beverage dispensing system [beverage dispensing system 32, fig. 4]; Anselmino teaches among other limitations
	receiving confirmation from an operator that additives have been placed in the chamber of the additive dispensing device [cartridge indexing system 44 moves liquid enhancement cartridge 38 into beverage preparation position 88, fig. 4; confirmation that cartridge 38 was present and not missing in carousel 68, considered as confirmation, para. 0036, Detailed Description; "When the user or operator selects the type of beverage, the operating system for the beverage dispenser 32 instructs the cartridge indexing system 44 to move the appropriate cartridge into the beverage preparation position 88", para. 0035, Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the first fermentation chamber, of Pollock, by addition of a control device, as taught by Enenkel, for the purpose of enabling control of a fermentation process, for the advantage of effecting control of addition of additives to the fermentation chamber to maintain desirable fermentation parameters [Enenkel, col. 6 line 41, Description: "when the alcohol concentration in the main fermentation tank 1 sensed by the analyzer 20 drops below a predetermined value, the feed pump 7 is activated by the control device 16. Alcohol is then fed into the main fermentation tank until the predetermined desired value of the alcohol concentration has been re-achieved and a corresponding signal is sent to the control device 16 by the analyzer 20"]. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the small chamber, of Pollock, by addition of an operating system managing a liquid enhancement cartridge, as taught by Anselmino, for the purpose of enabling control of a fermentation process, for the advantage of effecting control of addition of additives to the fermentation chamber to obtain desirable properties [Anselmino, para. 0035, Detailed Description: "the cartridge holding positions 92 in carousel 68 would be a sufficient number to house a significant variety of liquid enhancement cartridges to provide a user or operator with a wide variety of beverage opportunities"].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over POLLOCK ET AL (US 3,959,120), as applied to claims 1 – 8, 10 – 11, 14 – 19, and 21 above, in view of WOODNORTH ET AL (US 2007/0056994 A1).
Regarding claim 20, Pollock discloses substantially all the limitations as set forth above, such as
the brewing system, the controllable valve, and the additive dispensing device.
However, Pollock does not explicitly disclose
	a control means for manual operation of the controllable valve, wherein the control means is located remotely.
Woodnorth discloses a beverage forming machine [beverage forming system 1, fig. 2]; Woodnorth teaches among other limitations
	a control means for manual operation of the controllable valve [controller 51, and user input/output display 13, fig. 2; controller 51 controls flow control element 66, "a valve, a solenoid valve, a drain pump, a combination", para. 0029, Detailed Description; “a user may press a button that manually opens the drain valve 66”, para. 0039, Detailed Description], wherein the control means is located remotely [controller 51, and user input/output display 13 positioned away from flow control element 66, fig. 2].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the lower end of a tube forming a small chamber, of Pollock, by addition of a flow control element with a separate user input/output component, as taught by Woodnorth, for the purpose of effecting a conveniently positioned input/output means, for the advantage of efficient control of a draining of a tank used in beverage formation [Woodnorth, para. 0028, Detailed Description: "A user may input commands or other information to the controller 51, and/or the controller 51 may provide information to the user via a user input/output display 13. The user input/output display 13 may include an LCD or other suitable display, and/or one or more operation buttons, knobs or other devices that may be used to control the system operation. The various valves, sensors, pumps and other components of the beverage forming system may be may be operatively connected to the controller 51 such that the components may receive control signals or other information from the controller 51 and/or may send information to the controller 51"].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over POLLOCK ET AL (US 3,959,120), as applied to claims 1 – 8, 10 - 11, and 14 - 20 above, in view of ANSELMINO ET AL (US 2012/0104025 A1).
Regarding claim 21, Pollock discloses substantially all the limitations as set forth above, such as
the brewing system, the additive dispensing device, and the chamber.
Pollock further discloses
a releasable access into the chamber [gas valve 26 is capable of being opened, to create flow path from upper end of tube 23 to lower end 25 of tube 23, into first chamber 1, figure; gas valve 26 considered as releasable] for the introduction of an additive into the chamber ["a permeable support 24, e.g. a porous plug for sugar", col. 2 line 56; fermented liquid in first chamber 1 contacts sugar, col. 2 line 63].
However, Pollock does not explicitly disclose
	a sensor for determining closure.
Anselmino teaches among other limitations
	a sensor for determining closure [cartridge indexing system 44 moves liquid enhancement cartridge 38 into beverage preparation position 88, fig. 4; confirmation that cartridge 38 was present and not missing in carousel 68, considered as confirmation, para. 0036, Detailed Description; "When the user or operator selects the type of beverage, the operating system for the beverage dispenser 32 instructs the cartridge indexing system 44 to move the appropriate cartridge into the beverage preparation position 88", para. 0035, Detailed Description; operating system considered as sensor; presence of cartridge 38 in beverage preparation position 88 considered as closure.].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the small chamber, of Pollock, by addition of an operating system managing a liquid enhancement cartridge preparedness, as taught by Anselmino, for the purpose of enabling control of a fermentation process, for the advantage of effecting control of addition of additives to the fermentation chamber to obtain desirable properties [Anselmino, para. 0035, Detailed Description: "the cartridge holding positions 92 in carousel 68 would be a sufficient number to house a significant variety of liquid enhancement cartridges to provide a user or operator with a wide variety of beverage opportunities"].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

CASLAVSKY ET AL (US 3,384,553) discloses a fermentation equipment.
MEHTA (US 2015/0105738 A1) discloses a lid with an aperture for pressure control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Monday - Friday 10:30 - 20:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
02/25/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761